Exhibit 10.2

CORVUS PHARMACEUTICALS, INC.

TRANSITION AND CONSULTING AGREEMENT



THIS TRANSITION AND CONSULTING AGREEMENT (the “Agreement”) is made and entered
into as of June 30, 2020, effective as of July 1, 2020 (the “Effective Date”),
by and between CORVUS PHARMACEUTICALS, INC., a Delaware corporation having its
principal place of business at 863 Mitten Road, Suite 102, Burlingame, CA 94010,
USA (the “Company”), and Joseph Buggy, an individual  with an address at 8154
Fallen Leaf Way, Truckee, CA  96161 ( “Consultant”). The Company and the
Consultant may be referred to herein individually as “Party” or collectively, as
“Parties.”

Recitals

WHEREAS, Consultant and the Company are party to (i) that certain Employment
Agreement by and between the Company and Consultant dated as of November 26,
2014 (the “Employment Agreement”) and (ii) an Employee Confidentiality and
Inventions Assignment Agreement (the “Confidentiality Agreement”).

WHEREAS, Consultant desires to resign his employment as the Company’s Executive
Vice President, Discovery Research effective June 30, 2020 (the “Resignation
Date”); and

WHEREAS, the Company desires to retain Consultant to provide certain transition
services following Consultant’s resignation, and the Company and Consultant
desire to enter into this Agreement.

NOW THEREFORE, in consideration of the mutual covenants set forth below, the
Parties hereby agree as follows:

Agreement



1.         Resignation.  Consultant hereby resigns his position as the Company’s
Executive Vice President, Discovery Research and resigns and terminates his
employment and all other offices with the Company and its affiliates, in each
case, effective as of the Resignation Date.  As of the Resignation Date,
Consultant shall cease to be employed by or to serve the Company in any capacity
except as set forth in this Agreement and shall cease to exercise or convey any
authority (actual, apparent or otherwise) on behalf of the Company.  Consultant
acknowledges and agrees that his resignation is without Good Reason (as defined
in the Employment Agreement) and that the Consultant is not entitled to any
severance benefits set forth the Employment Agreement. Consultant reaffirms
Consultant’s continuing obligations under the Employment Agreement and the
Confidentiality Agreement.



--------------------------------------------------------------------------------

2.        Consulting Services.  Commencing on the Effective Date, the Company
hereby retains Consultant, and Consultant hereby agrees, to provide transition
consulting services relating to Consultant’s area of work experience and
expertise on Company products and technology as requested by the Company (the
“Services”).  The Parties expect that Consultant will devote approximately two
(2) days per month to the provision of the Services. Consultant shall render the
Services at such times as may be mutually agreed upon by Consultant and the
Company.  Consultant shall perform the Services remotely or as requested in
advance at any Company location or at other places, upon mutual agreement of the
parties hereto.  Consultant will perform Services, and provide the results
thereof, with the highest degree of professional skill and expertise.

3.              Compensation.

3.1       Exhibit A attached hereto sets forth each option to purchase the
Company’s common stock (each, an “Option”) held by Consultant as of the
Resignation Date and indicates the extent to which each Option is expected to be
vested and unvested as of the Resignation Date.  In consideration for
Consultant’s Services hereunder, the Company and Consultant agree that
notwithstanding any contrary terms of the Options, (i) the portion of each
Option that is vested as of the Resignation Date will remain outstanding and
exercisable until the earlier of (x) the first anniversary of the Resignation
Date and (y) the final expiration date of the Option (provided that each Option
will remain subject to earlier termination in connection with a  corporate
transaction or event in accordance with the terms of the agreement governing the
Option) and (ii) the portion of each Option that is unvested as of the
Resignation Date shall immediately terminate and be forfeited as of the
Resignation Date. Consultant acknowledges that each Option that is an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”) shall be deemed modified for the purposes of
Section 424 of the Code and, to the extent any such Option has an exercise price
that is less than fair market value as of the date of this Agreement, such
Option shall no longer qualify as an incentive stock option.  Any Option that
has an exercise price that is equal to or greater than fair market value as of
the date of this Agreement shall cease to be an incentive stock option on the
three-month anniversary of the Resignation Date.

3.2       In the event Consultant timely elects coverage under COBRA, the
Company shall reimburse Consultant for COBRA premiums paid by Consultant for
Consultant and Consultant’s covered dependents until the earliest of (i) the
first anniversary of the Resignation Date, (ii) the date Consultant and
Consultant’s covered dependents become eligible for healthcare coverage from a
subsequent employer or (iii) the date Consultant and Consultant’s covered
dependents cease to qualify for COBRA coverage.  Once the Company ceases to
reimburse Consultant for COBRA premiums pursuant to this Section 3.2, Consultant
may, if eligible, continue coverage at Consultant’s own expense.

3.3       The Company will also reimburse Consultant for expenses actually
incurred by Consultant in performing the Services, including but not limited to
travel and accommodation expenses, so long as the Company determines that such
expenses are reasonable and necessary and approves such expenses in advance.
 Consultant shall maintain adequate books and records relating to any expenses
to be reimbursed and shall submit requests for reimbursement along with original
receipts (or copies thereof) in a timely manner and form acceptable to the
Company.



--------------------------------------------------------------------------------

4.         Independent Contractor.

The Parties understand and agree that Consultant is an independent contractor
and not an agent or employee of the Company.  Consultant has no authority to
obligate the Company by contract or otherwise. Consultant will not be eligible
for any employee benefits, nor will the Company make deductions from
Consultant’s fees for taxes or insurance (except as otherwise required by
applicable law or regulation). Any payroll and employment taxes, insurance, and
benefits imposed on Consultant due to activities performed hereunder will be the
sole responsibility of Consultant.

5.         Recognition of Company’s Rights; Nondisclosure.

Consultant recognizes that the Company is engaged in a continuous program of
research and development respecting its present and future business activities.
Consultant agrees as follows:

5.1       At all times during the term of Consultant’s association with the
Company and thereafter, Consultant will hold in strictest confidence and will
not disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except to the extent such disclosure, use or
publication may be required in direct connection with Consultant’s performing
requested Services for the Company or is expressly authorized in writing by an
officer of the Company.  It is understood that the Proprietary Information will
remain the sole property of the Company.  Consultant further agrees to take all
reasonable precautions to prevent any unauthorized disclosure of the Proprietary
Information.

5.2       The term “Proprietary Information” shall mean any and all trade
secrets, confidential knowledge, know-how, data or other proprietary information
or materials of the Company. By way of illustration but not limitation,
Proprietary Information includes: (i) inventions, ideas, samples, prototypes,
devices, hardware, software, materials, electronic components, and procedures
for producing any such items, as well as data, know-how, improvements,
inventions, discoveries, developments, designs, methods, concepts, machines,
contributions, and techniques, whether or not patentable; (ii) information
regarding plans for research, development, new products, marketing and selling
activities, business models, budgets and unpublished financial statements,
licenses, expenses, prices, costs, suppliers and customers; (iii) information
regarding the skills and compensation of employees or other consultants of the
Company; and (iv) physical or chemical or biological materials (such as, but not
limited to, chemical structures, methods of synthesis and analysis, reagents,
gene sequences, nucleic acids, cell lines, samples, media, antibodies,
compounds, c-DNAs, antisense nucleotides, proteins and vectors) and techniques
for their handling and use; provided, however, that the term Proprietary
Information shall not include (i) information which at the time of disclosure by
the Company to Consultant  is in the public domain; (ii) information which
Consultant  can demonstrate by written evidence was in Consultant’s possession
on a confidential basis prior to disclosure by the Company to Consultant (before
or after the date of this Agreement); (iii) information which subsequent to
disclosure by the Company to Consultant  becomes part of the public domain
through no wrongful act of Consultant; and (iv) information which becomes known
to Consultant  subsequent to disclosure by the Company to



--------------------------------------------------------------------------------

Consultant through a third party who, to Consultant ’s knowledge, is not under
any obligation of confidentiality to the Company.

5.3       In addition, Consultant understands that the Company has received and
in the future will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. During the term of Consultant’s association and
thereafter, Consultant will hold Third Party Information in the strictest
confidence and will not disclose or use Third Party Information, except in
connection with Consultant’s performing requested Services for the Company, or
as expressly authorized in writing by an officer of the Company.

5.4       In accordance with 18 U.S.C. §1833, notwithstanding anything to the
contrary in this Agreement, the Employment Agreement, the Confidentiality
Agreement or any other agreement between Consultant and the Company or any of
its subsidiaries (together, the “Subject Documents”): (i) Consultant will not be
in breach of any Subject Document, and shall not be held criminally or civilly
liable under any federal or state trade secret law (x) for the disclosure of a
trade secret that is made in confidence to a federal, state, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law, or (y) for the disclosure of a trade secret that
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal; and (ii) if Consultant files a lawsuit for
retaliation by the Company for reporting a suspected violation of law,
Consultant may disclose the trade secret to Consultant’s attorney, and may use
the trade secret information in the court proceeding, if Consultant files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order. Furthermore, the Parties agree that
nothing in the Subject Documents prohibits Consultant from reporting possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under any whistleblower
protection provisions of state or federal law or regulation or releases or
restrains Consultant’s right to receive an award for information provided to any
such government agencies or entities.

6.         Intellectual Property Rights.

6.1       Consultant shall promptly and fully disclose to the Company any and
all ideas, inventions, technologies, discoveries, improvements, know-how and
techniques that the Consultant conceives, reduces to practice or develops during
the term of the Agreement, alone or in conjunction with others, during or as a
result of performing the Services for the Company under this Agreement or
discussions with the Company, or any of its employees or consultants
(collectively, the “Inventions”). Consultant agrees to keep and maintain
adequate and current records (in the form of notes, sketches, drawings or in any
other form that may be required by the Company) of all Services provided and
results thereof and such records shall be available to and remain the sole
property of the Company at all times. Consultant agrees that any and all
Inventions, including all patent rights, copyrights, trade secrets and trademark
rights therein, shall be the sole and exclusive property of the Company.

6.2       Consultant hereby assigns to the Company his entire right, title and
interest in and to all Inventions and intellectual property rights therein.
Consultant hereby



--------------------------------------------------------------------------------

designates the Company as his agent for, and grants to the Company a power of
attorney, which power of attorney shall be deemed coupled with an interest,
solely for the purpose of effecting the foregoing assignment from the Consultant
to the Company.  Consultant will perform other activities necessary to effect
the intent of this Section 5.2.

6.3       Consultant further agrees to cooperate and provide reasonable
assistance to the Company, at the Company’s expense, to obtain and from time to
time enforce United States and foreign patents, copyrights, and other rights and
protections claiming, covering or relating to the Inventions in any and all
countries.

6.4       Consultant agrees to submit to the Company any proposed publication
that contains any discussion relating to the Company, Proprietary Information,
Inventions or work performed by Consultant for the Company hereunder. Consultant
further agrees that no such publication shall be made without the prior written
consent of the Company.

7.         Nonsolicitation of Employees. During the term of this Agreement and
for one (1) year after its termination, Consultant will not personally or
through others recruit, solicit or induce any employee of the Company to
terminate his or her employment with the Company.  Notwithstanding the
foregoing, general public solicitations and advertisements not directed at
employees or contractors of the Company, and the extension of offers to persons
who respond to such general solicitations and advertisements, will not be deemed
violations of this provision. If the foregoing restriction is found by any court
of competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

8.         No Conflicting Obligation.

8.1       Consultant represents that Consultant’s performance of all of the
terms of this Agreement and the performing of the Services for the Company do
not and will not breach or conflict with any agreement with a third party,
including an agreement to keep in confidence any proprietary information of
another entity acquired by Consultant in confidence or in trust prior to the
date of this Agreement.

8.2       Consultant hereby agrees not to enter into any agreement that
conflicts with this Agreement, during the term of this Agreement.

9.         No Improper Use of Materials.

Consultant agrees not to bring to the Company or to use in the performance of
Services for the Company any materials or documents of a present or former
employer of Consultant, or any materials or documents obtained by Consultant
from a third party under a binder of confidentiality, unless such materials or
documents are generally available to the public or Consultant has authorization
from such third party for the possession and unrestricted use of such materials.
Consultant understands that Consultant is not to breach any obligation of
confidentiality that Consultant has to present or former employers or clients,
and agrees to fulfill all such obligations during the term of this Agreement.



--------------------------------------------------------------------------------

10.       Term and Termination.

10.1     This Agreement, and Consultant’s Services hereunder, shall commence on
the Effective Date and shall continue for an initial term of one (1) year after
the Effective Date, unless earlier terminated as provided below. Prior to the
expiration of the initial term of the Agreement, and upon mutual consent, the
Parties may enter into an amendment to extend or renew the terms of the
Agreement.

10.2     Consultant or the Company may terminate the Agreement at any time upon
thirty (30) days prior written notice to the other Party.

10.3     The obligations set forth in Articles 4, 5, 6, 7 and 9 through 16 will
survive any termination or expiration of this Agreement. Upon termination of
this Agreement, Consultant will cease work immediately after giving or receiving
such notice of termination, unless otherwise advised by the Company, and
promptly deliver to the Company or destroy as directed by the Company in its
sole discretion all documents and other materials of any nature pertaining to
the Services, together with all documents and other items containing or
pertaining to any Proprietary Information; provided that Consultant may retain a
copy of (a) compensation records and proof of work performance relating to the
Services and (b) this Agreement; provided further, that Consultant shall treat
such retained copies as Proprietary Information.

10.4     The Company shall be obliged to pay, within thirty (30) days of the
effective date of termination, all amounts owing to Consultant for Services
completed and accepted by the Company prior to the termination date and related
expenses, if any, in accordance with the provisions of Section 2 (Compensation)
hereof.

11.       Assignment.

The rights and liabilities of the Parties hereto shall bind and inure to the
benefit of their respective successors, heirs, executors and administrators as
applicable.  This Agreement shall not be assigned, or subcontracted by either
Party, in whole or in part, without the other Party’s prior written consent.
 Any assignment not in accordance with this Section 11 shall be void.

12.       Amendment.

All Changes or modifications to this Agreement shall be in writing and signed by
both Parties

13.       Legal and Equitable Remedies.

13.1     Except as provided in Section 13.2 below, the Company and Consultant
agree that any dispute or controversy arising out of or relating to any
interpretation, construction, performance or breach of this Agreement, shall be
settled by arbitration to be held in San Francisco County, California, in
accordance with the rules then in effect of the American Arbitration
Association.  The arbitrator may grant injunctions or other relief in such
dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator's decision in any court of competent



--------------------------------------------------------------------------------

jurisdiction. The Company and Consultant shall each pay one-half of the costs
and expenses of such arbitration and each shall separately pay its respective
counsel fees and expenses.

13.2     Because Consultant’s Services are personal and unique and because
Consultant may have access to and become acquainted with the Proprietary
Information of the Company, Consultant agrees that it would be impossible or
inadequate to measure and calculate the Company’s damages from any breach of the
covenants set forth in Sections 5, 6 or 9 herein.  Accordingly, Consultant
agrees that if Consultant breaches Sections 5, 6 or 9, the Company will have
available, in addition to any other right or remedy available, the right to
obtain from any court of competent jurisdiction an injunction restraining such
breach or threatened breach and specific performance of any such provision.

14.       Compliance with Applicable Laws and Obligations.

Consultant will perform the Services in compliance with all applicable laws.

15.       Governing Law; Severability.

This Agreement will be governed in all respects by the laws of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within California and without giving
effect to conflict of laws principles. If any provision of this Agreement is
found by a court of competent jurisdiction to be unenforceable, that provision
shall be severed and the remainder of this Agreement shall continue in full
force and effect.

16.       Complete Understanding; Modification.

This Agreement, and the Exhibits and agreements mentioned herein, constitute the
final, exclusive and complete understanding and agreement of the Parties hereto
and supersedes all prior understandings and agreements. Any waiver, modification
or amendment of any provision of this Agreement shall be effective only if in
writing and signed by the Parties hereto.

17.       Notices.

Any notices required or permitted hereunder shall be given to the appropriate
Party at the address listed on the first page of the Agreement, or such other
address as the Party shall specify in writing pursuant to this notice provision.
Such notice shall be deemed given upon personal delivery to the appropriate
address or three days after the date of mailing if sent by certified or
registered mail.

18.       Counterparts.

This Agreement may be executed in one or more counterparts each of which will be
deemed an original, but all of which together shall constitute one and the same
instrument.

(Signature Page Follows)





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above.



CORVUS PHARMACEUTICALS, INC.

   

CONSULTANT













By:

/s/ Leiv Lea



/s/ Joseph Buggy

Name:

Leiv Lea



Name:

Joseph Buggy

Title:

CFO









--------------------------------------------------------------------------------

Exhibit A



Options



Option Type

Grant Date

Total Shares
Subject to Option*

Exercise Price

Vested Shares
Subject to Option*

Unvested Shares
Subject to Option*

ISO

1/19/2018

42,323

$9.94

30,180

12,143

NQSO

1/19/2018

57,677

$9.94

30,237

27,440

ISO

12/12/2018

13,349

$5.94

0

13,349

NQSO

12/12/2018

86,651

$5.94

37,500

49,151

ISO

12/12/2019

10,000

$3.54

0

10,000

NQSO

12/12/2019

30,000

$3.54

5,000

25,000



* Represents, as applicable, the number of total shares, vested shares or
unvested shares of common stock subject to the Option as of the Resignation
Date.  The unvested portion of each Option will terminate and be forfeited as of
the Resignation Date.

--------------------------------------------------------------------------------